Title: John Lloyd and Others to the Commissioners, 21 January 1779
From: Lloyd, John
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Honourable Gentlemen
      Nantes January 21st. 1779
     
     We had the honour to receive your letter of the 13th of this month in due course, and are thankful for Your Honours polite attention to us.
     We are obliged for the transmission of the Copy of the letter which Your Honours received from His Excellency The Count de Vergennes, and with pleasure observe, that in consequence an application had been made to His Excellency, to request, that the Convoy might be sent here without delay.
     It is with concern We inform Your Honours, that the weather has been, and still continues so very severe, as to prevent any navigation upon the River, and that We have been obliged for the preservation of our Vessels to lay them on Shore, but so sudden and unexpected was the appearance of the Ice, that we could not do it before they had received more or less damage, and which We are sorry to say cannot be repaired until after the River opens. We flatter ourselves, that the injuries which they have sustained will not be found so considerable, but that they may be refitted in a few days, and which shall be done with all possible dispatch, as soon as the weather permits.
     We are sorry, that the King’s Service will not admit of a Convoy for our Vessels, quite to America. Your Honours repeated applications for that purpose, merit our grateful thanks. We however hope, and flatter ourselves, that we shall be protected beyond the Western Islands.
     We are obliged to Your Honours, for the authentick Copy of the Treaty of Commerce, it being the only one we have seen. Your Honours will be pleased to excuse our saying, that we are surprised you should observe to us: “That it has been printed perhaps in every News paper in Europe.” Certainly Your Honours cannot imagine, that We who are so materially interested ought to give faith to such a mode of communicating a transaction of so great, and so important a nature.
     The Treaty having been finally, and formally ratifyed We presume to request, that Your Honours will be so obliging as to let us know What Port, or Ports, is, or are, made free, pursuant to the 30th Article?
     As the risque of falling into the hands of the Barbary Corsairs, is, a circumstance that gives us serious concern, We should be glad to receive an acceptable information respecting the consequences of the gracious promises contained in the 8th Article, and We pray Your Honours to favour us with your advice, how we ought to proceed, to protect ourselves, and properties, from their violence, and depredations. We did not intend that any expression in our letter should induce Your Honours to think, that we complained of impositions. But, we beg leave to observe, that the Subjects of France can readily, and precisely obtain a certain account of the Imposts, which they are liable to pay, in each of the United States, and it is a knowledge, that we think essential for conducting with satisfaction a Commercial intercourse between the two Countries. However, if the System of Duties and Finances in this Kingdom, is such, as will not permit any alteration, we must submit.
     We agree with Your Honours that several branches of American Trade might be carried on with this Kingdom, to more advantage than any other Country of Europe.
     With respect to the great, and noble object of our present Contest, Your Honours may be confident, that Patience and Perseverance, shall on our parts never be wanting to obtain it, and We heartily concur in wishing, that the present Year may produce to us the blessing, we have in prospect.
     We request that Your Honours will accept our thanks for your friendly wishes, and be assured, that We are with due respect Honourable Gentlemen Your Countrymen and most Obedt. Servants
     
      John Lloyd
      Danl. Blake
      Phil Rd. Fendall
      Jno. Ross
      Jos. Wharton
      Laurence Brooke
      Robert Brooke
      William Blake
      H Thompson
      Matthew Mease
      Cha: Ogilvie
     
     